DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2, 4, 6, 8, 10, and 13-26 are objected to because of the following informalities which require appropriate correction:
In claim 1 line 2: “have” should be “having”.
In claim 1 lines 7 and 9 (2 corrections needed): “first substrate” should be “first porous substrate”.
In claim 2 line 1: “first substrate” should be “first porous substrate”.
In claim 4 lines 1-2: “is non-porous film” should be “is a non-porous film”.
In claim 6 lines 1-2: “first substrate” should be “first porous substrate”.
In claim 8, the abbreviation “PEG-NHS” should be replaced with the full name of the claimed coating (i.e. polyethylene glycol - N-hydroxysuccinimide). Additionally, the word “with” should be added between the word “coated” and the name of the coating.
In claim 10 line 1: “PEG-NHS substrate” should be replaced with “the substrate layer”.
In claim 10 line 2: “of a substrate layer” should be removed.
In claim 10 line 2: the abbreviation “PEG-amine” should be replaced with the full name of the claimed coating.
In claim 13 line 1: “first substrate” should be “first porous substrate”.
In claim 13 line 3: “at least three” should be removed.
In claim 14 line 1: “first substrate” should be “first porous substrate”.
In claim 15 line 1: “first substrate” should be “first porous substrate”.
In claim 16 lines 1 and 3 (2 corrections needed): “first substrate” should be “first porous substrate”.
	In claim 17 line 2: “first substrate” should be “first porous substrate”.
	In claim 18 line 1: “slit along through” should be amended to recite “a slit along and through”.
	In claim 18 line 3: “first substrate” should be “first porous substrate”.
	In claim 19 line 2: “first substrate” should be “first porous substrate”.
	In claim 20 line 2: “the packaging” should be “the one or more packaging components”.
	In claim 20 line 3: “associated” should be removed.
	In claim 21 line 1: “kit” should be replaced with “medical device”.
	In claim 21 line 1: “the packaging components” should be “the one or more packaging components”.
	In claim 21 line 2: the word “that” should be added between “compartment” and “has”.
	In claim 22 line 1: “kit” should be replaced with “medical device”.
	In claim 23, a period “.” needs to be added to the end of the claim.
	In claim 24, the abbreviation “PEG-NHS” should be replaced with the full name of the claimed coating (i.e. polyethylene glycol - N-hydroxysuccinimide).
	In claim 25, a period “.” needs to be added to the end of the claim.
	In claim 26, the abbreviation “PEG-NHS” should be replaced with the full name of the claimed coating (i.e. polyethylene glycol - N-hydroxysuccinimide).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18, 22, 23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "said plurality of connection points or welds" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "said inert film" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the plurality of connection points or welds" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "said inert film" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the containment compartment" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the patch" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the patch" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-14, 20 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al (US 2011/0045047).
With respect to claim 1, Bennett discloses a medical device (implant – para [0002]) comprising:
a. a first porous substrate layer (second porous layer 630) having at least one major facing surface (shown in figs 9A-C) with at least a surface coating thereon of a first co-reactive component (first hydrogel precursor – para [0068])
b. a second substrate layer (porous substrate 620) having at least one major facing surface (figs 9A-C) with at least a surface coating layer of a second co-reactive component (a film forming solution 645 including a second hydrogel precursor is applied to second portion 624 of substrate 620 – para [0068-0069]) that reacts with the first co-reactive component (the first hydrogel precursor reacts with the second hydrogel precursor to form a hydrogel – para [0007]); and
c. a removable barrier layer in contact with at least one major facing surface or a surface coating, each, independently of one another, from said first substrate layer and said second substrate layer (unreacted hydrogel film acts as a barrier layer – para [0044]; interpreted as being “removable” because the unreacted film can forced to undergo reaction and then no longer will be available as a barrier; the film layer 645 is in contact with a major facing surface of substrate 620 as shown in fig 9B).
Bennett does not explicitly disclose that the barrier layer is positioned between the first and second substrate layers (620 and 630). Bennett does, however, teach that either the first or second hydrogel precursor can be applied as a film (para [0041]). If the first hydrogel precursor is applied to layer 630 as a film, it would be ideal for the precursor film to be positioned between layers 630 and 620 in order to be capable of reacting with the second hydrogel precursor applied to layer 620. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have applied the first hydrogel precursor in Bennett as a film on layer 630 at a position between the first and second substrate layers 620 and 630 in order to permit contact between the precursors so they can react to form a hydrogel with unreacted film regions remaining as a barrier layer between the substrate layers to maintain separation of the layers.
	With respect to claim 2, Bennett discloses the invention substantially as claimed (see rejection of claim 1) and Bennett also discloses that the first substrate layer (second porous layer 630) is a porous, non-woven mesh (para [0070]; can be a non-woven porous mesh structure such as knitted porous substrate as described in para [0070]) constructed from one or more synthetic polymers or copolymer, cellulosic materials, and blends thereof (cellulose – para [0025]).
With respect to claim 3, Bennett discloses the invention substantially as claimed (see rejection of claim 2) and Bennett also discloses that the second substrate layer (porous substrate 620) is a porous, non-woven mesh (para [0070]; can be a non-woven porous mesh structure such as knitted porous substrate as described in para [0070]) constructed from one or more synthetic polymers or copolymer, cellulosic materials, and blends thereof (cellulose – para [0025]).
With respect to claim 4, Bennett discloses the invention substantially as claimed (see rejection of claim 1) and Bennett also discloses that the second substrate layer (620) is non-porous film (a film forming solution 645 including a second hydrogel precursor is applied to the second portion 624 of substrate 620 – para [0068-0069]).
With respect to claim 5, Bennett discloses the invention substantially as claimed (see rejection of claim 3) and Bennett also discloses that a non-porous film is applied onto a top facing surface of the second substrate layer (a film forming solution 645 including a second hydrogel precursor is applied to second portion 624 of substrate 620 – para [0068-0069]; the second portion 624 faces outwardly from the structure as shown in fig 9A and thus is interpreted as being the “top” facing surface of layer 620).
With respect to claim 6, Bennett discloses the invention substantially as claimed (see rejection of claim 3) and Bennett also discloses that at least one major surface of the first substrate layer is coated with a nucleophilic group-containing compound as the first co- reactive component (para [0029;0033]; precursor can be provided as a coating – para [0042-0043]).
With respect to claim 7, Bennett discloses the invention substantially as claimed (see rejection of claim 3) and Bennett also discloses that at least one major surface of the second substrate layer is coated with an electrophilic group-containing compound as the second co-reactive component (para [0029;0033]; precursor can be provided as a coating – para [0042-0043]).
With respect to claim 8, Bennett discloses the invention substantially as claimed (see rejection of claim 1) and Bennett also discloses that at least one major surface of a substrate layer is coated PEG-NHS (para [0034-0035] teaches use of functional groups including PEG and N-hydroxysuccinimides (“NHS”); precursor can be provided as a coating – para [0042-0043]).
With respect to claim 9, Bennett discloses the invention substantially as claimed (see rejection of claim 8) and Bennett also discloses that the PEG-NHS coated substrate is a tissue-facing surface (the implant is configured to be in contact with the patient’s tissue – para [0007]).
With respect to claim 10, Bennett discloses the invention substantially as claimed (see rejection of claim 8) but does not explicitly disclose that the PEG-NHS substrate is coated on both sides of a substrate layer and a PEG-amine is coated on only one side of an opposing porous substrate. Bennett does, however, teach that the first hydrogel precursor can be applied as a coating onto “at least one side of the substrate” (para [0042]). Bennett also teaches that functional groups including PEG and N-hydroxysuccinimides (“NHS”) can be used (para [0034-0035]). Although Bennett does not teach the exact combination where PEG-NHS substrate is coated on both sides of a substrate layer and a PEG-amine is coated on only one side of an opposing porous substrate, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to try this specific combination of materials because it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the level of ordinary skill in the art. 
With respect to claim 11, Bennett discloses the invention substantially as claimed (see rejection of claim 1) and Bennett also discloses that the second co-reactive component further comprises an activator for the first co-reactive component (buffer – para [0046]).
With respect to claim 12, Bennett discloses the invention substantially as claimed (see rejection of claim 11) and Bennett also discloses that the activator is selected from the group consisting of enzyme, buffering agent, carbodiimides, catalysts and combinations thereof (buffer – para [0046]).
With respect to claim 13, Bennett discloses the invention substantially as claimed (see rejection of claim 3) and Bennett also discloses that the first substrate layer, the second substrate layer and the barrier layer are assembled in a sandwich configuration in which the at least three layers are stacked (as shown in figs 9A-9C).
With respect to claim 14, Bennett discloses the invention substantially as claimed (see rejection of claim 6) and Bennett also discloses that the first substrate layer  (630) and second substrate layer (620) are maintained in common relative positioning with a plurality of connection points or welds (layer 630 is “connected to” layer 620 at first portion 622 – para [0068]).
With respect to claim 20, Bennett discloses the invention substantially as claimed (see rejection of claim 1) and also discloses that the device comprises one or more packaging component (implant is packaged in a foil container – para [0075-0076;0078-0079]).
Bennett does not, however, explicitly disclose that the barrier layer is attached to the packaging but it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the device of Bennett with these elements connected to one another since forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
Bennett also does not explicitly disclose that the barrier layer is removed as the medical device is separated from the associated one or more packaging components, but with regard to this statement of intended use and other functional statements, they do not impose any structural limitations on the claims distinguishable over the device of Bennett which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
With respect to claim 22, Bennett discloses the invention substantially as claimed (see rejection of claim 20) and also discloses that the containment compartment (foil container) is a single section to retain the first and second substrate layers (the resulting implant product is packaged in the foil container and, thus, the first/second substrates forming the implant inherently are also packaged in the foil container; the foil container is interpreted as having a single compartment since the resulting implant is a single, unitary product).
With respect to claim 23, Bennett discloses the medical device substantially as claimed (see rejection of claim 1) and Bennett also discloses a method to achieve hemostasis on a bleeding site comprising applying the device onto a bleeding tissue site (para [0076]).
With respect to claim 24, Bennett discloses the method substantially as claimed (see rejection of claim 23) and Bennett also discloses that a PEG-NHS coated substrate is applied directly upon the bleeding tissue site (para [0076]).
With respect to claim 25, Bennett discloses the medical device substantially as claimed (see rejection of claim 1) and Bennett also discloses a method for sealing tissue comprising applying the device onto an injured tissue site (para [0076]).
With respect to claim 26, Bennett discloses the method substantially as claimed (see rejection of claim 25) and Bennett also discloses that a PEG-NHS substrate is applied directly upon the injured tissue site (para [0076]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al (US 2011/0045047) in view of Pulapura et al (US 20170319193).
With respect to claim 15, Bennett discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose that the first substrate layer and second substrate layer are formed by folding a common substrate material along a hinge.
Pulapura, however, teaches a device wherein the substrate is configured to be folded along the longitudinal axis such that first and second portions of bonding area engage one another (para [0006]; axis along which the substrate is folded is interpreted as being a hinge). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the device of Bennett so that the first substrate layer and second substrate layer are formed by folding a common substrate material along a hinge, like the substrate in Pulapura, in order to form a double-ply device from only a single layer, thereby simplifying the manufacturing process and reducing costs.

Claim(s) 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al (US 2011/0045047) in view of Skalla et al (US 8470355).
With respect to claim 16, Bennett discloses the invention substantially as claimed (see rejection of claim 1) and Bennett also discloses that the first substrate layer and second substrate layer have edge periphery regions (inherent physical characteristic of the implant – i.e. when it is trimmed to a square shape as described in examples 1-2 the square shaped implant inherently will have edge periphery regions along each of the sides). Bennett does not, however, disclose that said plurality of connection points or welds are provided on discreet points along at least one edge periphery region on each of the first substrate layer and second substrate layer.
	Skalla, however, teaches a mesh implant 910 which includes a plurality of islands of porous substrates 920 intermittently positioned along portions of the mesh 950 (fig 9). It is inherent that each island 920 is connected to the mesh 920 and therefore includes a connection point between the island and mesh in order to attach the elements to one another. As shown in fig 9, several of the substrate islands 920 are positioned along at least one edge periphery region. Thus, figure 9 of Skalla teaches plurality of connection points are provided on discreet points along at least one edge periphery region of the mesh between the substrate and the mesh (i.e. on first/second substrate layers). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the device of Bennett to provide a plurality of connection points on discreet points along at least one edge periphery region on each of the first/second substrate layers like in the device of Skalla since rearranging parts of an invention involves only routine skill in the art.
	With respect to claim 17, Bennett in view of Skalla discloses the invention substantially as claimed (see rejection of claim 16) and Bennett also discloses that at least a plurality of connection points or welds are provided through said inert film (it is inherent that connection points are provided through the film in order to provide connection between the layers) along an axis of the first substrate layer and said second substrate layer (it is inherent that the connection points which attach the layers to one another are provided on an axis of the first/second substrate layers – i.e. the connection points must be provided in the x, y or z axes).
With respect to claim 18, Bennett discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose that the barrier layer has slit along through at least a length portion thereof corresponding to the plurality of connection points or welds that permits said inert film to be removed from between said first substrate layer and second substrate layer by pulling without having to tear the barrier layer.
	 Skalla, however, teaches an implant 1010 which is configured with a slit 1080 through a length portion of the device (as shown in fig 10) wherein the length corresponds to the plurality of connection points (it is inherent that a plurality of connection points exist along the length of the implant between the mesh and substrate in order to attach these layers to each other) and wherein the slit passes through all the layers of the implant (as shown in fig 10) including the barrier layer 1070 (as shown in fig 10). Based in the configuration shown in fig 10, providing a slit in the implant inherently permits flexibility in application of the implant as the slit will allow application around an area whereas in the absence of a slit, the implant could only be applied over or adjacent to an area. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added a slit to the barrier layer of Bennett wherein the slit is provided through at least a length portion thereof corresponding to the plurality of connection points or welds, as in Skalla, in order to provide flexibility in application of the implant device.
	Skalla does not teach that the slit permits said inert film to be removed from between said first substrate layer and second substrate layer by pulling without having to tear the barrier layer, but with regard to this statement of intended use and other functional statements, they do not impose any structural limitations on the claims distinguishable over the device of Bennett in view of Skalla which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
	With respect to claim 19, Bennett discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose that at least one peripheral edge of the barrier layer extends beyond a peripheral edge of at least one of the first substrate layer and the second substrate layer.
	Skalla, however, teaches an implant which includes a first substrate layer (substrate 520; fig 5A-5B) a second substrate layer (mesh 550 – fig 5A-5B) and a barrier layer (570; fig 5A-5B) wherein at least one peripheral edge of the barrier layer extends beyond a peripheral edge of at least one of the first substrate layer and the second substrate layer (as shown in fig 5B, the peripheral edges of barrier 570 extend beyond the peripheral edges of the central section of substrate layer 520). It would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the device of Bennett so that it is configured such that at least one peripheral edge of the barrier layer extends beyond a peripheral edge of at least one of the first substrate layer and the second substrate layer, as in Skalla, since such a modification would have involved a mere change in the size of a component which is generally recognized as being within the level of ordinary skill in the art.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al (US 2011/0045047) in view of Kulinets et al (WO 2010/002435).
With respect to claim 21, Bennett discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose that at least one of the packaging components is a containment compartment having two spatially separate sections for the first and second substrate layers.
Kulinets, however, teaches a protective pouch that is divided into two or more separate compartments in order to permit separation of different ingredients for forming a hemostatic core (pg 8 line 29 – pg 9 line 3). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the foil container package of Bennett having two spatially separate sections, like the pouch of Kulinets, in order to permit separation of the first and second substrate layers in Bennett in the same manner that the different ingredients in Kulinets are separated to prevent reaction between the elements prior to the desired time of use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786